Citation Nr: 9919931	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-22 484	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date prior to July 19, 1995 for 
the granting of a 30 percent evaluation for ischemic heart 
disease.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1941 to June 1946.

2.	On July 1, 1999, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received notification from the appellant that a withdrawal of 
this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record shows that in January 1997, the 
Department of Veterans Affairs Regional Office awarded 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi and assigned a 30 percent 
evaluation, effective from July 19, 1995.  The veteran 
thereafter disagreed with the assigned effective date and 
perfected an appeal therefrom.  In a letter dated on July 1, 
1999, the veteran, with the assistance of another individual, 
stated "[please] be informed that I'm now withdrawing my 
appeal (effective date).  I'm already satisfied with your 
decision."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.



ORDER

The appeal is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals




 



